 1                                                                                       O
 2
 3
 4
 5
 6
 7
 8                        United States District Court
 9                        Central District of California
10
11   TIFFNI ALTES, on behalf of herself and      Case № 2:19-cv-04409-ODW (SKx)
12   all others similarly situated
13                       Plaintiffs,             ORDER DENYING MOTION TO
14         v.                                    DISMISS AS MOOT [22]
15   BULLETPROOF 360, INC.,
16                       Defendant.
17
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25         Defendant Bulletproof 360, Inc., (“Defendant”) served Plaintiff Tiffni Altes
26   with a Federal Rule of Civil Procedure 12(b)(1) and 12(b)(6) motion to dismiss in this
27   case on July 15, 2019. (ECF No. 22.) On July 29, 2019, Plaintiffs filed a Notice of
28   Intent to File a First Amended Complaint Pursuant to Federal Rule of Civil Procedure
 1   15. (ECF No. 25.) Plaintiff filed a first amended complaint on August 5, 2019—
 2   twenty-one days after Defendant filed its responsive pleading. (ECF No. 26.) Federal
 3   Rule of Civil Procedure 15(a)(1) allows Plaintiffs to file an amended complaint once
 4   as a matter of course within twenty-one days of service with a Rule 12(b) motion.
 5   Therefore, Plaintiffs’ amended complaint was proper. As the pending motion to
 6   dismiss was based on a complaint that is no longer operative, the motion is DENIED
 7   as MOOT. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir.
 8   2015).
 9
10         IT IS SO ORDERED.
11         August 14, 2019
12
13                              ____________________________________
14                                       OTIS D. WRIGHT, II
                                 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
